Opinion issued June 3, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00607-CV
____________

IN RE THE STANDARD FIRE INSURANCE COMPANY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, the Standard Fire Insurance Company, has filed a petition for a writ
of mandamus complaining of Judge Jeff Browns


 March 4, 2004 order granting the
motion of Gregory H. Clements to compel appraisal and abate.  Relator has also
requested temporary relief.
          We deny the petition for a writ of mandamus and the motion for temporary
relief.
 
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Higley.